DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary amendment filed on December 11, 2020 has been entered.
The amendment of claims 1-13 has been acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data presentation unit presenting,” “a subject detection unit detecting,” “a feature extraction unit extracting,” “an emotion estimation unit estimating,” and “an image generation unit generating” in claims 8-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2 and 4-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the vicinity of the eye.” The limitation renders the claim indefinite because “the vicinity” has no antecedent basis and the metes and bounds of “the vicinity” is unclear, e.g., ± 1cm vs. ± 10cm from the center of the pupil, corner of the eye, or anywhere on the face, etc. For the purpose of further examination, claim 2 has been interpreted as the part comprising an eye.
Claims 4-7 recite the limitation “displaying an image” in the preamble. The limitation renders the claim indefinite because it is unclear whether this image corresponds to the image recited earlier in claim 3 or a new/different image. For the purpose of further examination, the limitation has been interpreted as “displaying the image.”
Regarding claims 4-5, the estimated emotions require subjective judgement and thus render the claim indefinite. The claims do not specifically define which extracted features correspond to which emotions (e.g., squinted eyes with wrinkled glabella may correspond to anger, etc.) and therefore, the estimation becomes a subjective judgement. In addition, the way a person estimates an emotion may differ from one another, e.g., one person may perceive 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). For the purpose of further examination, claims 4-5 have been interpreted as performing the estimation using a predetermined set of emotions comprising the list.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5, 8, and 9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and device for detecting a face, extracting a feature, estimating an emotion, and determining data/image to be presented based on the estimated emotion (claims 1 and 3). The detected part of the face is an eye or the vicinity of the eye (claim 2). The claims further recite estimating an emotion comprising at least one of irritation, impatience, anger, indignation, sadness, excitement, anxiety, fear, dissatisfaction, suffering, and emptiness (claims 4-5). The claims further recite that the device performs the method described in claims 1 and 3 without utilizing any specialized computer or practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite human mental activity and without any practical application and/or special-purpose computer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shikii et al. (US 2017/0102783 A1), hereinafter referred to as Shikii.
Regarding claim 1, Shikii teaches a method for processing data, comprising:
detecting part of a face of a user (Shikii ¶0043: “estimated as the feeling of the first user on the basis of an image including a face of the first user obtained by a camera as the sensor”; Shikii ¶0062: “A known method may be used for analyzing an expression (more specifically, relative positions of feature points such as the eyes, mouth, and nose) and obtaining a feeling”);
Shikii Abstract: “a feeling of a first user among the plurality of users is estimated on the basis of a physical value obtained from a sensor”; Shikii ¶0062 discussed above teaches that the feature points include eyes, mouth, and nose);
estimating an emotion of the user from the feature (Shikii Abstract, ¶0043, & ¶0062 discussed above); and
determining data to be presented to the user on the basis of the estimated emotion (Shikii Abstract: “it is determined, using the obtained physical value or the estimated feeling, whether to display the estimated feeling, and the display is controlled in accordance with a result of the determination”; Shikii Fig. 1: 17; Shikii Fig. 3: data indicating that user 1 is irritated is presented).

Regarding claim 2, Shikii teaches the method for processing data, according to claim 1, wherein the part of the face of the user comprises an eye or the vicinity of the eye (Shikii ¶0062 discussed above; also see Shikii ¶0070: “the determination unit 14 identifies the direction of the eyes of the user U1 or determines whether the feeling estimated by the feeling estimation unit 12 is a certain feeling”).

Regarding claim 3 , Shikii teaches a method for displaying an image, comprising:
detecting part of a face of a user (Shikii ¶0043 & ¶0062 discussed above);
extracting a feature of the face of the user from the detected part of the face (Shikii Abstract & ¶0062 discussed above);
estimating an emotion of the user from the feature (Shikii Abstract, ¶0043, & ¶0062 discussed above); and
Shikii Fig. 3(b) & ¶0097: “the display control unit 16 may display another piece of information (e.g., an image of a map around a current location) on the display unit 17”).

Regarding claim 4, Shikii teaches the method for displaying an image, according to claim 3, 
wherein, when the estimated emotion comprises at least one of irritation, impatience, anger, indignation, sadness, excitement, anxiety, fear, dissatisfaction, suffering, and emptiness, an image easing the emotion is presented to the user (Note that only one of the alternative limitations is required by the claim language. Further note that no patentable distinction is made by an intended use or result limitations unless some structural difference is imposed by the use or result on the structure or material recited in the claim. Shikii ¶0043: “in the estimating, arousal, surprise, pleasure, comfort, carefreeness, drowsiness, boredom, sadness, disgust, irritation, anger, scare, or calmness may be estimated as the feeling of the first user on the basis of an image including a face of the first user obtained by a camera as the sensor”; Shikii ¶0087: “A feeling may be represented on a two-dimensional model of feelings (e.g., Russel's circumplex model) defined by a type of feeling (e.g., arousal, surprise, pleasure, comfort, carefreeness, drowsiness, boredom, sadness, disgust, irritation, anger, scare, or calmness) and the intensity of feeling”; Shikii ¶0156: “If the feeling of the user U1 changes to ‘carefree’, the determination unit 14 may start a countdown to leaving on the display unit 17. In this case, anxiety or irritation of the user U2 who is waiting outside to use the toilet can be reduced”).

Regarding claim 5, Shikii teaches the method for displaying an image, according to claim 3, 
wherein, when the estimated motion comprises at least one of irritation, impatience, anger, indignation, sadness, excitement, anxiety, fear, dissatisfaction, suffering, and emptiness, Shikii Fig. 3, ¶0043, ¶0087 & ¶0156 discussed above; also see Shikii Fig. 5: S206 & Fig. 15: 17).

Regarding claim 8, Shikii teaches a data processing device comprising:
a data presentation unit presenting data to a user (Shikii Fig. 1: 17);
a subject detection unit detecting part of a face of the user (Shikii ¶0043 & ¶0062 discussed above);
a feature extraction unit extracting a feature of the face of the user from the detected part of the face of the user (Shikii Abstract & ¶0062 discussed above);
an emotion estimation unit estimating an emotion of the user from the extracted feature (Shikii Abstract, ¶0043, & ¶0062 discussed above); and
a data generation unit generating data to be presented to the user on the basis of the estimated emotion (Shikii Abstract, Fig. 1, Fig. 3 & ¶0097 discussed above).

Regarding claim 9, Shikii teaches an image display device comprising:
an image display unit presenting an image to a user (Shikii Fig. 1: 17 & Fig. 3: 17);
a subject detection unit detecting part of a face of the user (Shikii ¶0043 & ¶0062 discussed above);
a feature extraction unit extracting a feature of the face of the user from the detected part of the face of the user (Shikii Abstract & ¶0062 discussed above);
an emotion estimation unit estimating an emotion of the user from the extracted feature (Shikii Abstract, ¶0043, & ¶0062 discussed above); and
an image generation unit generating an image to be displayed on the image display unit on the basis of the estimated emotion (Shikii Abstract, Fig. 1, Fig. 3 & ¶0097 discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (US 2017/0102783 A1), in view of Alailima et al. (US 2019/0159716 A1), hereinafter referred to as Shikii and Alailima, respectively.
Regarding claim 6, Shikii teaches the method for displaying an image, according to claim 3, but does not appear to explicitly teach that the feature is extracted by interference using a neural network.
Pertaining to the same field of endeavor, Alailima teaches that the feature is extracted by interference using a neural network (Alailima ¶0083: “determine measures of the user's emotional reactivity”; Alailima ¶0097: “eye-tracking device or other optical detection device including processing units programmed to determine degree of pupillary dilation”; Alailima ¶0145: “can be configured to apply the predictive model, using computational techniques and machine learning tools, such as but not limited to linear/logistic regression, principal component 
Shikii and Alailima are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for controlling information displayed (as taught by Shikii) to use interference neural network (as taught by Alailima) because the combination is more sensitive by creating composite variables (Alailima ¶0145).

Regarding claim 7, Shikii teaches the method for displaying an image, according to claim 3, but does not appear to explicitly teach that the emotion is estimated by interference using a neural network.
Pertaining to the same field of endeavor, Alailima teaches that the emotion is estimated by interference using a neural network (Alailima ¶0083, ¶0097 & ¶0145 discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for controlling information displayed (as taught by Shikii) to use interference neural network (as taught by Alailima) because the combination is more sensitive by creating composite variables (Alailima ¶0145).

Regarding claim 10, Shikii teaches the image display device according to claim 9, but does not appear to explicitly teach that the feature extraction unit extracts the feature by interference using a neural network.
Alailima ¶0083, ¶0097 & ¶0145 discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for controlling information displayed (as taught by Shikii) to use interference neural network (as taught by Alailima) because the combination is more sensitive by creating composite variables (Alailima ¶0145).

Claim(s) 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (US 2017/0102783 A1), in view of Yamazaki (US 2014/0091301 A1), hereinafter referred to as Shikii and Yamazaki, respectively.
Regarding claim 11, Shikii teaches the image display device according to claim 9, wherein the subject detection unit comprises a sensor element (Shikii ¶0061: “The sensor 10 is an example of a sensor used by the feeling estimation unit 12 and, more specifically, a camera that captures an image using visible light or infrared light, a heart rate monitor, a sphygmomanometer, or the like”).
However, Shikii does not appear to explicitly teach that the image display unit comprises a light-emitting element and a first transistor electrically connected to the light-emitting element, a second transistor electrically connected to the sensor element, and the first transistor and the second transistor are provided over one substrate.
Pertaining to the same field of endeavor, Yamazaki teaches that the image display unit comprises a light-emitting element and a first transistor electrically connected to the light-emitting element, a second transistor electrically connected to the sensor element, and the first transistor and the second transistor are provided over one substrate (Yamazaki Fig. 27 & ¶0335: “As a transistor 850 electrically connected to a light-emitting element 830”; Yamazaki ¶0353: “The photosensor can be formed over the same substrate as a transistor, and thus the Yamazaki ¶0356: “The photosensor 906 disposed between the pixel 903 and the pixel 904 adjacent to the pixel 903 includes a sensor element 964, a transistor 965, a transistor 966, a transistor 967, and a transistor 968. The transistor 965, the transistor 966, the transistor 967, and the transistor 968 are each a transistor including an oxide semiconductor layer in a channel formation region, and thus have an advantage of an extremely small leakage current in an off state (an extremely small off-state current)”).
Shikii and Yamazaki are considered to be analogous art because they are directed to display devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device for controlling information displayed (as taught by Shikii) to use a display comprising transistors including an oxide semiconductor layer (as taught by Yamazaki) because the combination can reduce the number of components required for the device (Yamazaki ¶0353).

Regarding claim 12, Shikii, in view of Yamazaki, teaches the image display device according to claim 11, 
wherein the light-emitting element and the sensor element are arranged side by side on one plane (see Yamazaki Fig. 27).

Regarding claim 13, Shikii teaches the image display device according to claim 11, 
wherein the first transistor or the second transistor comprises an oxide semiconductor in a semiconductor where a channel is formed (Yamazaki Abstract: “A transistor including an oxide semiconductor layer”; see Yamazaki ¶0356 discussed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667